Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The order granting a new trial is affirmed. The bill shows a title to relief upon the ground of the plaintiff’s interest, as a stockholder or partner in the joint stock company mentioned therein; entitling him, if the averments were proved, to a decree affirming his interest, and directing an account. The plaintiff was entitled to an account, and we can see no error in the order of the Court’ for a retrial upon the facts, even if we .are. to regard the *182statement as properly before us. If there be no statement, then there is no showing or presumption of error in the action of the Court.